Fearer, J. Claimant, American Indemnity Company, A Texas Corporation, has filed a complaint in this Court for overpayment of its amiual privilege tax for doing business in the State of Illinois in the amount of $1,048.92. The overpayment was for the year of 1957. On December 1, 1960, this Court entered an order on the joint motion of claimant and respondent for leave to submit this matter to the Court for consideration and opinion without the taking of evidence, or filing abstract and briefs, due to the fact that there were no disputed questions of law or fact in this case, and that no useful purpose would be served by the taking of evidence or the filing of abstracts and briefs. The Director of the Department of Insurance has filed his report in this cause, which is as follows: “1. That he is Director of the Department of Insurance of the State of Illinois, and that he caused a diligent search of the files and records pertinent to the above entitled matter to be made in his office, and hereby certifies that said files, books and records show the following facts: A. That on June 18, 1958 a privilege tax statement for direct business for the calendar year of 1957 was filed by claimant with the Department of Insurance wherein that item No. 5 on page 2 of the statement under ‘Amount (if any) paid to cities, villages, incorporated towns and fire prevention districts of Illinois during the calendar year of 1957 as a tax on premiums for the benefit of organized fire departments' claimant listed the amount of $1,048.92. B. That in calculating the retaliatory tax on the Texas basis, claimant listed on said statement the sum of $46,151.68, and inadvertently failed to take credit against said sum for the sum of $1,048.92 paid to the respective cities, villages, incorporated towins and fire prevention districts of Illinois during the calendar year of 1957 as a tax on premiums for the benefit of organized fire departments, as shown by the receipts therefor attached to claimant’s complaint filed in this cause. C. That claimant was, therefore, duly assessed by the Department of Insurance in the sum of $46,151.68, which sum was paid by claimant to the Director of Insurance of the State of Illinois on June 18, 1958. D. That it appears that under the provisions of Section 444 of the Illinois Insurance Code governing the assessment of retaliatory tax that said $1,048.92 having been assessed and paid under the laws of the State of Illinois, a net amount properly owing for privilege tax for direct business during the calendar year of 1957 would be $46,151.68 minus $1,048.92, or a net amount of $45,102.76, and that claimant has made an overpayment in the amount of taxes due in the sum of $1,048.92.” A stipulation was entered into between claimant by its attorneys and respondent by the Attorney General as follows: “It is hereby stipulated and agreed by and between claimant, American Indemnity Company, A Corporation, through its attorneys, Gillespie, Burke and Gillespie, and the State of Illinois, through William L. Guild, Attorney General of the State of Illinois, that the following documents are true and correct, and shall constitute the record in this cause: 1. Report of Department of Insurance dated August 4, 1960. 2. Complaint filed herein. “It is further stipulated and agreed by and between the parties hereto that the Honorable Court of Claims of the State of Illinois may proceed to allow the claim of claimant in the sum of $1,048.92 on the basis of the foregoing record.” Claimant is, therefore, awarded the sum of $1,048.92 for overpayment of privilege tax to the State of Illinois for the year of 1957.